NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 20, 2019*
                                Decided March 20, 2019

                                         Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

No. 18-2987

GARY REGINALD DODGE,                            Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District
                                                of Indiana, Indianapolis Division.

      v.                                        No. 1:18-cv-470-WTL-MJD

AUTHOR SOLUTIONS, LLC,                          William T. Lawrence,
    Defendant-Appellee.                         Judge.

                                       ORDER

       Gary Dodge, an author, brought a suit in 2014 in the Northern District of
California against Author Solutions, LLC, for misconduct (“theft of royalties”) related to
the publication of his book, Acts of War: Jesus/Alexander & JFK. The district court
dismissed his complaint for failure to state a claim. Four years later, he sued Author
Solutions in the Southern District of Indiana, alleging that it had not paid him the
royalties it owed from online sales of his book. (He also sought the return of copies of
the book from the National Archives.) The district court determined that claim

      * We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. CIV. P. 34(a)(2)(A).
No. 18-2987                                                                        Page 2

preclusion barred Dodge’s suit because his allegations stemmed from the same core of
operative facts as his California suit, so it dismissed the complaint.

        On appeal, Dodge has not developed any challenge to the district court’s
reasoning or cited any legal authority. Instead he tells us that $200 million is his “best
estimate” for the royalties he is owed, complains that Author Solutions did not use
certified mail to send him a check (supposedly for $116 million), and asks that he be
granted “possession of all of Author Solution’s businesses.” We construe pro se filings
liberally, Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), but we cannot find in
Dodge’s appellate brief any discussion of the judge’s analysis or challenge to his
decision. Even pro se litigants must comply with Federal Rule of Appellate
Procedure 28(a)(8), see Anderson, 241 F.3d at 545–46, which requires that a brief contain a
cogent argument with citations to authority. Although we “are generally disposed
toward providing a litigant the benefit of appellate review,” id. at 545, we will not craft
arguments or conduct legal research on behalf of a litigant. Because Dodge has not
presented an argument, and because we see no obvious errors, the appeal is
DISMISSED.